Citation Nr: 0912447	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Board granted a motion to advance this 
case on the docket. See 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD) (30 percent), bilateral hearing loss (30 
percent), and tinnitus (10 percent).  His combined disability 
rating is 60 percent.  

2.  The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where a veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. § 4.16(b).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or a veteran's advancing age.  
See 38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  When reasonable doubt arises as to 
the degree of disability, such doubt will be resolved in the 
veteran's favor.  See 38 C.F.R. § 4.3.  

In this case, the Veteran is service-connected for PTSD (30 
percent), bilateral hearing loss (30 percent) and tinnitus 
(10 percent) with a combined service-connected disability 
rating of 60 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  Thus, the percentage criteria for TDIU are not met.  
See 38 C.F.R. § 4.16(a).  

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Relevant 
factors include, but are not limited to, the nature of his 
service connected disabilities, employment history, education 
and level of vocational attainment.  See 38 C.F.R. § 4.16(b).  

According to the Veteran's statements, he was employed 
following active duty as a mechanical and electrical 
technician for approximately 24 years before retiring in 
approximately 1983.  This employment was characterized by a 
VA examiner in October 2004 as labor intensive, but the 
specifics of his employment were not noted.  Additionally, 
subsequent examinations, such as the VA examination in August 
2007, indicate that he was engaged in some sort of additional 
employment until approximately 1997.  

After a review of the entire record, the Board finds that the 
evidence does not show that the Veteran's service-connected 
disabilities preclude more than marginal employment.  While 
he is currently unemployed, the evidence does not show that 
he is unemployable due to his service-connected disabilities.

First, at an October 2004 VA examination, the examiner 
concluded that the Veteran was "not employable" due to his 
physical disorders.  However, the details of the examination 
indicate that his unemployability was due to nonservice-
connected disabilities rather than his service-connected 
disabilities.  

Specifically, the Veteran's medical history indicated that he 
had a number of nonservice-connected physical disorders, 
including residuals of a gastric resection, residuals of a 
cervical spine injury including weakness in the right arm and 
leg, a left knee arthroplasty, and a right inguinal hernia.  
He was also noted to ambulate slowly, become quickly short of 
breath, and be uncomfortable with standing for an appreciable 
amount of time.   

According to the examiner, the Veteran indicated that he had 
retired eight years previously because of increasing weakness 
in his right arm and leg, which led to unsteadiness, buckling 
of the knees and the inability to concentrate.  Moreover, the 
Veteran did not attribute his inability to continue working 
to his PTSD or his hearing disabilities.  

Next, in July and August 2007, the Veteran underwent a series 
of VA examinations relevant to the issue on appeal.  First, 
an audiological VA examination in July 2007 indicated that he 
would have difficulty in an employment setting without the 
benefit of amplification.  However, there was no indication 
that he was unemployable.  

Additionally, at a VA examination with a mental health 
examiner in August 2007, the examiner observed "moderate" 
social and occupational impairment due to PTSD.  However, 
there was no total occupational and social impairment due to 
PTSD, nor were there symptoms indicating impaired judgment or 
impaired relations at the home, work or school.  

At a second VA examination in August 2007, the examiner noted 
the significant impact on employability caused by disorders 
in his cervical spine, right knee and right ankle.  However, 
the examiner did not provide an opinion on the impact the 
Veteran's service-connected disabilities had on 
employability.  Finally, although he stopped working in 1997, 
he has not indicated that he has sought additional employment 
since that time.  

The Board has also considered the Veteran's own statements on 
how his service-connected disabilities have impacted his 
employability.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Veteran is competent to state how his 
symptoms affect his employability because this requires only 
personal knowledge as it comes to him through his senses.  
See Layno, 6 Vet. App. at 470.  However, he is not competent 
to diagnose the service-connected and nonservice-connected 
disabilities relevant to this appeal, or render an opinion as 
to the impact these disabilities have on his employability.  
See Robinson v. Shinseki, No. 06-0164 (March 3, 2009).

In this case, the clinical opinions here were provided by 
medical personnel who examined and/or treated the Veteran 
during the current appeal and reviewed service records 
obtained and associated with the claims file.  Therefore, the 
Board attaches greater probative weight to these clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The percentage 
criteria set forth at 38 C.F.R. § 4.16(a) have not been met, 
and the evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable and the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

Moreover, there is no allegation from the Veteran that he has 
any evidence in his possession that is needed for full and 
fair adjudication of this claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to him prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Here, the RO has obtained the Veteran's service treatment 
records, as well as VA outpatient treatment records and 
information on his employment history.  Next, VA medical 
examinations pertinent to the issue on appeal were obtained 
in October 2004 and July and August 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


